WiWi  WILSON
A-GRNEY   GENERAL
                        December 16, 1960


 Honorable Shelby H. Blaydes         Opinion No. WW-973
 District Attorney
 County of Pecos                     Rez Discretion of Commis-
 Fort Stockton, Texas                    sioners' Court in
                                         calling bona election
 Dear Sir:                               under Art.4478, V.C.S.

 You have requested our opinion on these questions:

          "(1) Does the Commissioners Court of
          Pecos County, Texas, have any discre-
          tion in the matter of whether or not
          to call an election on the proposition
          as set forth in a petition for an elec-
          tion, a true copy of which (other than
          signatures) is attached hereto as Br-
          hibit 'A' and made a part hereof, if the
          petition meets all the requirements as
          set forth in Article 447&,R.C.S.

          "(2) When a County has in operation one
          or more county hoepitals, and when the
          Commissioners Court of said County is
          presented with a petition drawn under
          Article 4478 calling for the purchase by
          said County of an additional hospital
          facility, and the petition as presented
          is in compliance with all of the provi-
          sions of Article 4470, must the Commis-
          sioners Court call an election for the
          purpose of purchasing the additional
          facility called for in such petition for
          hospital purposes, or does the Commis-
          sioners Court have any discretion in the
          matter under Artide 4490, R.C.S. of wbe-
          ther or not to call an election on the
                                               L--/




Honorable Shelby H. Blaydes, page 2 (ww-973)



           proposition set forth in the petition
           resulting in a bond election to be held
           by said County."

Attached to your request is a copy of a "Petition for a
County Hospital Bona Election" which was duly presented to
the Commissioners' Court whereby the Commissioners' Court
is requested to submit the following proposition:

           "SHALL the Commissioners' Court of
           Pecos County, Texas, be authorized
           to issue the bonds of said County
           in the total principal amount of
           NINETY SEVEn THOUSAND DOLLARS
           ($97,000.00), to mature serially
           within any given number of years
           not to exceed TWENTY (20) years
           from the date thereof, and to bear
           interest at a rate not to exceed
           FIVE PER C%NTUM (5%) per annum,
           payable annually or semi-annually:
           and to levy ad valorem taxes suffi-
           cient to pay the interest on said
           bonds and to create a sinking fund
           to pay the principal thereof at ma-
           turity, for the purpose of purchas-
           ing, improving, altering and repair-
           ing an existing building in the City
           of Fort Stockton, Texas, known as
           GIPSON HOSPITAL and located upon the
           following described realty in Pecos
           County, Texas, to-wit%

              Lots 2 through 10, in Block 20:
              and the West 63' of Lot 11, in
              Block 20: and the North 22' of
              the %ast 75' of Lot 11, in Block
              20: and the East l/2 of Lots 1
              and 3, in Block 20; and Lots 9,
              10 and 11, in Block 28, all lo-
              cated in the OLD FORT ADDITION
Honorable Shelby Ii. Blaydes, page 3(WW-973)



                to the City of Fort Stockton,
                Pecos County, Texas, together
                with all improvements located
                thereon.

           Said builaing and said premises to be
           used as an additional hospital building
           and for all necessary permanent improve-
           ments in connection thereWtb, pursuant
           to authority conferred by the Constitu-
           tion and laws of the State of Texas,
           particularly Section 9 of Article 8, of
           the Constitution, and Chapter 1, Title
           22 and Chapter 5, Title 71, Revised Civil
           Statutes of 1925, as amended?"

You also state as follows2

            I
            .   . . Pecos County currently owns two
           hospitals of a total capacity of 50 beds.
           One, a hospital of 32 beds, is located in
           Fort   Stockton. The other, a hospital of
           18 beds, is located in Iraan. . . .*


Article 4478, V.C.S., is in part as follows:

           *The Commissioners~ Court of any
           county shall have power to estab-
           lish a county hospital and to en-
           large any existing hospitals for
           the care and treatment of persons
           suffering from any illness, diseaae
           or injury, subject to the provisions
           of this chapter. At intervals of not
           less than twelve months, ten per cent
           of the qualified property tax paying
           voters of a county mav petition such
           court to Provide for the establishing
           or enlarsing of a county hospital,.$n'~
           whiah:~;~,event:..said
                             court ~.wLthin'the ~ti@
Honorable Shelby I-L Blaydes, page 4 (WW-973)



          designated in such petition shall sub-
          mit to such voters at a special or
          regular election the proposition of
          issuing bonds in such aggregate amount
          as may be designated in said petition
          for the establishinq or enlarqinq of
          such hospital.  . I em (Emphasis added)


The underlined language of this statute clearly contemplates
that the qualified property taxpaying voters of a county
may petition the Commissioners* Court I(. . . to provide for
the establishing or enlarging of a county hospital, . . ."
The proposition contained in the petition here presented to
the Commissioners' Court goes beyond these purposes in that
it specifically describes by metes and bounds the property
to be acquired.

The statute does not authorize the petitioners to name the
site or location of the proposed facili.ty and this remains
a matter to be determined by the Commissioners' Court in the
exercise of its sound discretion.   In answer to your first
question It is our opinion that it is not mandatory that the
Commissioners ' Court call an election upon this petition but
it may a0 SO if it SO desires, providing the petition is
properly executed by the requisite number of qualified
persons.

Your second question I.6hypo,tbetical because the Commission-
ers ' Court has not been presented with a petition other than
that discussed above. We regret that we may not pass upon
hypothetical situations.   If in the future the Commissioners'
Court should be pr@sented with another petition we shall be
glad to examine a copy and render an opinion.


                           SUMMARY

                The petition presented goes beyond
                the purposes set out in Article 4470,
                V.C.S., and it is not mandatory that
Honorable Shelby i-I.
                    Blaydes. page 5 (m-973)



                    the Commissioners' Court call an
                    election, although it may a0 so.



                                    Very truly yours,

                                    WILL WILSON
                                                  era1 of Texas




IiWM-S                                      Assistant

APPROVED:

OPINION COMMITTEE
W. V. Geppert, Chairman

Gordon C. Cass
Tom FlcFarling
Martin DeStefano
Jerry II. Roberts

REVIEWED FOR THEATTORNEYGEWRML
By: Leonard Passmore